Title: From Thomas Jefferson to United States Senate, 11 February 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Feb. 11. 1809
                  
                  I nominate Humphrey Magrath, now sailing master,
                  Charles C. B. Thompson
                  James P. Wilmer.
                  Francis Mitchell
                  Robert M. Gamble
                  John Nevitt
                  Jacquelin B. Harvie now midshipmen
                  
                        to be Lieutenants in the Navy
                  William Winthrop, now a 2d. Lieutenant of Marines to be a 1st. Lieutenant in the Marine corps in the place of Lt. Johnson resigned.
                  Matthew Boyle of Kentucky to be a 2d. Lieutenant in the Marine corps.
                  
                     Th: Jefferson 
                     
                     
                  
               